DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the first sub-arm ".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 14-17, 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (“Cohen”)(US 6,698,594).
Cohen (fig. 1-8) teaches a mobile mineral material processing station and method comprising:
(re: claims 14, 16) a mobile platform (near tracks in fig. 1; col. 5, ln. 15-40);
a frame supported by or formed by the mobile platform (14); 
supported by the frame in line: a screen (30); a feed conveyor (20) and an exit conveyor (50 or 70); and at least one actuator configured to tilt the screen in a first rotational direction (fig. 3 showing that screen has been tilted from transport position shown in fig. 8 thus actuator is inherent);
 wherein the mobile mineral material processing station further comprises:
 a tilting mechanism configured to tilt the exit conveyor (Cf. fig. 3, 4, 6 and 8 near arms 126 and 128).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of .  
(re: certain elements of claim 14) said tilting mechanism synchronized with the screen, in a second rotational direction opposite to the first rotational direction when the actuator tilts the screen in the first rotational direction (col. 5, ln. 58+ teaching that arms may extend and pivot respective conveyors); or 
(re: claim 15) wherein the tilting mechanism is further configured maintain the exit conveyor at a distance from the screen that remains constant during the tilting of the exit conveyor (Id.).
(re: claim 17) wherein the tilting mechanism is configured to tilt the feed conveyor and the exit conveyor synchronized with the screen in the second rotational direction opposite to the first rotational direction when the actuator tilts the screen in the first rotational direction (Cf. fig. 1, 3, 7 and 8);
(re: claim 20)  wherein the tilting mechanism is configured to tilt the feed conveyor and the exit conveyor by angles deviating at most 20 degrees (Id.);
(re: claim 21)  wherein the tilting of the screen in the first rotational direction increases sloping down of the screen away from the feed conveyor (fig. 3).

Cohen further teaches
 (re: claim 22) wherein the screen is rotated from a compacted orientation to an operating orientation by the tilting in the first rotational direction (Cf. fig. 1, 3 and 8 showing clockwise and counter-clockwise rotational directions);
(re: claim 23) wherein the feed conveyor is rotated from a compacted orientation to an operating orientation by the tilting in the second rotational direction (Id.);
(re: claim 24) the exit conveyor is rotated from a compacted orientation to an operating orientation by the tilting in the second rotational direction (Id.);
(re: claim 25) wherein the compacted orientation is parallel with a ground line of the mobile platform (Id.).
(re: claim 26) The claimed method steps are performed in the normal operation of the system cited above (Cf. fig. 3 and 8 showing that screen and exit conveyor having been tilted in opposite rotation directions, wherein the tilting can be regarding as synchronized as the steps are performed during the shift from a transport to an operational stage).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (“Cohen”)(US 6,698,594) in view of Conway (GB 2526769).
Cohen as set forth above teaches all that is claimed except for expressly teaching
(re: claim 18) the tilting mechanism comprises feed conveyor tilting arms which comprise
 a first sub-arm and a second sub-arm that are pivotably connected to each other; the first sub-arm is functionally connected to the screen to move with the screen; and
 the second sub-arm is functionally connected to the feed conveyor to move with feed conveyor;
 (re: claim 19) wherein the actuator is connected to the first sub-arm.
Further, under an alternate interpretation, the actuator or synchronized feature may not be regarded as taught above.
Conway, however, teaches that is it well-known to configure a tilting mechanism as claimed to allow for a more compact transport mode and, moreover, that the configuration allows for a more efficient conversion by synchronizing the various tilting elements during the change from a transport mode to an operational state (fig. 3, 4 showing first sub arm near 7, 11 functionally connected to screen 2 and second sub arm near 9A, 9B that is pivotally connected near 13,15 to said first sub arm as well as functionally connected to feed conveyor 5; p. 1-3 teaching that configuration includes internal actuators that is more efficient by providing automatic and simultaneous conversion of screen and feeding conveyor to an operational mode).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Cohen for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 29, 2022